Title: Enclosure No. III: [Probable State of Cash, April 1–July 1, 1793], [18 March 1793]
From: 
To: 

 


Dr.



To balance of Cash, per statement No. 1
664,180.89.


To amount of Sums expected to be received during this quarter on Accot. of the duties of Imports & tonnage Vizt:






per returns to the 7 March 1793.
747,691.96.


per estimate in the cases of deficient returns.
200.000.   







947,691.96.


To amount of sums expected to be received on account of duties on spirits distilled within the Ud. States.
100,000.    


To balance against the Treasury, to be supplied by Loan
 672,023.26.



2,383,896.11.


Contra—Cr.



By this sum invested & expected to be invested towards the payments which will become due in Holland on the 1st of June next.
623,137.37.


By this sum to complete the advances for St. Domingo.
149,763.79.


By this sum promised in addition to 100,000 Dolls. payable the 1st of April, & credited in statement No. I. for supplies to France.
444,500.    


By amot. of one quarters interest.
712,298.68.


By ¼ of the current expenditure for 1793.
404,196.27.


By probable demands for arrears of appropriations antecedent to 1793.
  50.000.    



2,383,896.11.


